                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02649-NRN

GERALDINE GONZALES,

Plaintiff,

v.

NANCY BERRYHILL, Acting Commissioner of Social Security,

Defendant.


                              OPINION AND ORDER


N. Reid Neureiter
United States Magistrate Judge

        The government determined that Plaintiff Geraldine Gonzales was not

disabled for purposes of the Social Security Act for the period from April 15, 2015

through December 8, 2017, the date of the decision. (AR 1 16.) Ms. Gonzales has

asked this Court to review that decision. The Court has jurisdiction under 42

U.S.C. § 405(g), and both parties have agreed to have this case decided by a

U.S. Magistrate Judge under 28 U.S.C. § 636(c). (Dkt. #13.)

                               Standard of Review

        In Social Security appeals, the Court reviews the decision of the

administrative law judge (“ALJ”) to determine whether the factual findings are

supported by substantial evidence and whether the correct legal standards were

applied. See Pisciotta v. Astrue, 500 F.3d 1074, 1075 (10th Cir. 2007).


1  All references to “AR” refer to the sequentially numbered Administrative Record
filed in this case. (Dkt. ##11, and 11-1 through 11-13.)
“Substantial evidence is such evidence as a reasonable mind might accept as

adequate to support a conclusion. It requires more than a scintilla, but less than a

preponderance.” Raymond v. Astrue, 621 F.3d 1269, 1271-72 (10th Cir. 2009)

(internal quotation marks omitted). The Court “should, indeed must, exercise

common sense” and “cannot insist on technical perfection.” Keyes-Zachary v.

Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012). The Court cannot reweigh the

evidence or its credibility. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).

                                    Background

       At the second step of the Commissioner’s five-step sequence for making

determinations, 2 the ALJ found that Ms. Gonzales “has the following severe

impairments: generalized anxiety disorder, major depressive disorder, post-

traumatic stress disorder (PTSD), degenerative disc disease of lumbar and

cervical spine, venous insufficiency, obesity, and diabetes mellitus.” (AR 18.) The

ALJ then determined at step three that Ms. Gonzales “does not have an

impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments” in the regulations. (AR 18-22) Because

he concluded that Ms. Gonzales did not have an impairment or combination of




2 The Social Security Administration uses a five-step sequential process for
reviewing disability claims. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The
five-step process requires the ALJ to consider whether a claimant: (1) engaged in
substantial gainful activity during the alleged period of disability; (2) had a severe
impairment; (3) had a condition which met or equaled the severity of a listed
impairment; (4) could return to her past relevant work; and, if not, (5) could
perform other work in the national economy. See 20 C.F.R. §§ 404.1520(a)(4),
416.920(a)(4); Williams v. Bowen, 844 F.2d 748, 750–51 (10th Cir. 1988.) The
claimant has the burden of proof through step four; the Social Security
Administration has the burden of proof at step five. Lax, 489 F.3d at 1084.
                                          2
impairments that meets the severity of the listed impairments, the ALJ found that

Ms. Gonzales has the following residual functional capacity (“RFC”):

       . . . [Ms. Gonzales] has the residual functional capacity to perform
       light work as defined in 20 CFR 404.1567(b) and 416.967(b) except
       the claimant must never be required to climb ladders, ropes, or
       scaffolds. She can occasionally climb ramps and stairs. She can
       constantly balance, but only occasionally stoop, kneel, crouch, and
       crawl. The claimant is further limited in that she must avoid frequent
       use of moving and/or dangerous machinery, and frequent exposure
       to unprotected heights. She must avoid frequent exposure to irritants
       such as fumes, odors, dusts and gases, and poorly ventilated areas.
       She must also avoid all driving of motor vehicles at work. The
       claimant is further limited to work that consists of only simple, routine,
       repetitive tasks. She is able to maintain sufficient attention and
       concentration for extended periods of two-hour segments during a
       normal workday with normal breaks, but only in work that consists of
       no more than simple, routine, repetitive tasks. She is further limited
       to work that requires no more than frequent interaction with the
       public, coworkers, and supervisors, and to work that requires no
       more than occasional supervision, which is defined as requiring a
       supervisor’s critical checking of her work.

(AR 22.)

       The ALJ concluded that Ms. Gonzales was unable to perform past

relevant work. (AR 29.) However, at step five, the ALJ found that, considering

Ms. Gonzales’s age, education, work experience, and RFC, there are jobs that

exist in significant numbers in the national economy that she can perform,

including Routine Clerk, Office Helper, and Mail Sorter. (AR 32.) Accordingly, Ms.

Gonzales was deemed not to have been under a disability from the alleged onset

date of April 22, 2015, through December 8, 2017, the date of the decision. (AR

33.)




                                           3
                                    Analysis

      Ms. Gonzales argues that the ALJ’s decision should be reversed because

he did not assign any specific weight to the medical opinions of two examining

psychologists, Dr. Carlos Rodriguez and Dr. David Benson. In contrast, the ALJ

gave great weight to the opinion of non-examining psychologist Dr. Ronald

Houston.

      Dr. Rodriguez’s Opinion

      Dr. Rodriguez conducted a psycho-diagnostic interview on May 17, 2017.

(AR 770-77.) His review of Ms. Gonzales’ mental health records from January

2015 through January 2017 indicated that she “was diagnosed with and treated

for a Major Depressive Disorder.” (AR 770.) Dr. Rodriguez made the following

observations during the examination:

      Geraldine presents with flat affect and a depressed demeanor. She
      was cooperative during this evaluation and wore sunglasses
      throughout the evaluation. She wears prescription glasses for
      reading. She does not display any expressive or receptive deficits.
      Gerald[i]ne presents appropriately dressed and adequately
      groomed for this evaluation. Her speech is goal directed and
      coherent. Her thought processes and her speech do not reflect the
      presence of rapid thinking, delusions, hallucinations, confused
      thinking, flight of ideas, or other psychotic manifestations. On
      Mental Status Examination, Gerald[i]ne is oriented to person, place,
      and time. Abstraction ability is intact given her appropriate
      responses to similarities type questions. For example, when asked
      how a dog and a lion are alike, she responded, “They’re animals.”
      Her responses to comprehension type questions indicate deficits in
      basic social judgement. For example, when asked what she would
      do if she seen [sic] smoke and fire while in a theater, she
      responded, “Yell fire.” Gerald[i]ine appears to possess low average
      to borderline intelligence. Gerald[i]ne is cooperative and present
      evaluation results are believed to be accurate.

(AR 771.)



                                        4
        Dr. Rodriguez then summarized Ms. Gonzales’ history of physical and

sexual abuse, which led to her PTSD; her “long history of depressive symptoms

that manifested in sadness, discouragement and crying spells at least 3-4 times

a week”; her history of alcohol abuse; her educational background; and her daily

activities. (AR 771-73.) Dr. Rodriguez found diagnoses of PTSD, Major

Depressive Disorder, and Alcohol Use Disorder (in sustained remission) to be

appropriate. (AR 773.) Dr. Rodriguez concluded, “Gerald[i]ne’s ability to engage

in basic work related activities including understanding, memory, sustained

concentration, persistence and pace, social interaction and adaptation are

moderately to significantly impaired due to her psychopathology noted above.”

(Id.)

        Dr. Rodriguez also completed a RFC evaluation. (AR 775-77.) In addition

to the marked impairments noted above, he found that Ms. Gonzales would be

off task more than 30% of the work week and her mental impairments would

cause three or more days of work absences per month. (AR 776.) Dr. Rodriguez

stated that Ms. Gonzales’ mental impairments had been at the severity levels

listed since at least July 8, 2016, the first date he examined her. (AR 777.)

        Dr. Benson’s Opinion

        Dr. Benson examined Ms. Gonzales on August 25, 2017. (AR 781-90.)

During the examination, Ms. Gonzales “was alert and fully oriented. Her memory

was intact, and she was able to reconstruct life events with general accuracy.”

(AR 789.) However, Ms. Gonzales’ “abstract thought is only fair,” and “[h]er

judgment is fair to poor.” (Id.) Based on his examination, Dr. Benson determined



                                         5
that, regarding her understanding, memory, concentration, and persistence, Ms.

Gonzales was not impaired in her ability to understand, remember, and carry out

simple instructions, or make judgments on simple work-related decisions, and

she was mildly impaired in her ability to understand, remember, and carry out

complex instruction, or make judgments on complex work-related decisions. (AR

789.) As to social interactions, Ms. Gonzales had moderate impairments in her

ability to interact appropriately with the public, supervisors, and peers, and

moderate impairment in her ability to respond appropriately to usual work

situations and to changes in routine work settings. (AR 790.)

       Dr. Houston’s Opinion

       At the hearing held on August 30, 2017, the ALJ heard the medical

opinion testimony of Dr. Houston, a clinical psychologist who reviewed Ms.

Gonzales’ medical records. (AR 67-76.) Dr. Houston considered the listing

requirements for Major Depressive Disorder, Generalized Anxiety Disorder, and

PTSD (listings 12.04, 12.06, and 12.14, respectively). (AR 69.) He stated that

Ms. Gonzalez had no limitations in her ability to understand, remember, or apply

information; moderate limitations in her ability to interact with others and her

ability to concentrate, persist, and maintain pace while working; and mild

limitations in her ability to adapt and manage herself. (AR 71-72.) Dr. Houston

further opined that Ms. Gonzales was limited in her ability to carry out complex

instructions, but not simple ones; that she could frequently interact with the

public, coworkers, and supervisors; that her ability to use routine judgment and

deal with routine changes in the workplace was not limited; and that she was



                                          6
able to maintain sufficient attention and concentration for two-hour segments of a

workday. (AR 74-75.)

       Dr. Houston acknowledged that his opinion was inconsistent with that of

Dr. Rodriguez. He explained:

       . . . if you go beyond evaluation to the residual functional capacity
       evaluation, [Dr. Rodriguez]’s got a lot of marked [limitations] there
       in sustained concentration, persistence. He’s got one marked
       understanding and memory. Also interactions a couple of marked;
       adaptation one marked. You know, I went through his paperwork
       and I didn’t see anything in support of that. I know that he reviewed
       . . . the Health Solutions [records]. I didn’t see anything when I went
       through [the records], and I certainly didn’t see any indications of
       limitations at that level.

(AR 75-76.)

       The ALJ’s Findings

       With regard to Ms. Gonzales’ mental impairments, the ALJ summarized

the medical opinions of Drs. Rodriguez, Benson, and Houston, but only assigned

a specific weight to that of Dr. Houston. He found, in relevant part:

       Dr. Houston stated the opinion of Dr. Rodriguez was contradictory
       to his findings, but that opinion went beyond his evaluation findings,
       specifically in maintaining attention and concentration, social
       interaction, and adaption. These findings are given great weight.
       The findings are consistent with all of the evidence, and note where
       they disagree with other opinions in the record. The findings
       incorporate the claimant’s latest allegations and account for her
       testimony on her mental impairments.

(AR 26-27.)

       Discussion

       Ms. Gonzales contends that the ALJ’s summary of Dr. Rodriguez and Dr.

Benson’s opinions is insufficient under the regulations. She argues that the ALJ




                                          7
was required to analyze these opinions, assign them a weight, and explain why

that particular weight was appropriate.

       “An ALJ must evaluate every medical opinion in the record, although the

weight given each opinion will vary according to the relationship between the

disability claimant and the medical professional.” Hamlin v. Barnhart, 365 F.3d

1208, 1215 (10th Cir. 2004) (citing 20 C.F.R. § 401.1527(d)). “The opinion of an

examining physician is generally entitled to less weight than that of a treating

physician, and the opinion of an agency physician who has never seen the

claimant is entitled to the least weight of all.” Robinson v. Barnhart, 366 F.3d

1078, 1084 (10th Cir. 2004) (citing 20 C.F.R. § 404.1527(d)(1), (2); 20 C.F.R. §

416.927(1), (2); SSR 96–6p, 1996 WL 374180, at *2). No matter the relationship,

the ALJ must “give consideration to all the medical opinions in the record” and

“discuss the weight he assigns to them.” Mays v. Colvin, 739 F.3d 569, 578 (10th

Cir. 2014) (internal quotation marks omitted).

       The ALJ must consider the following factors when evaluating all medical

opinions:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or
       testing performed; (3) the degree to which the physician’s opinion is
       supported by relevant evidence; (4) consistency between the
       opinion and the record as a whole; (5) whether or not the physician
       is a specialist in the area upon which an opinion is rendered; and
       (6) other factors brought to the ALJ’s attention which tend to
       support or contradict the opinion.

Allman v. Colvin, 813 F.3d 1326, 1331–32 (10th Cir. 2016). Neither the

regulations nor the Court require a factor-by-factor recitation, but the ALJ’s

findings must be “sufficiently specific to make clear” the weight assigned to the
                                          8
source opinion and the reasons for that weight. Oldham v. Astrue, 509 F.3d

1254, 1258 (10th Cir. 2007) (internal quotation marks omitted).

       First, it is undisputed that the ALJ did not explain what weight, if any, he

gave to either examining psychologist’s opinion. This, on its face, is an error.

However, the Commissioner claims that it is apparent from the ALJ’s decision

that he did not give much weight to Dr. Rodriguez’s opinions, and that remanding

this case simply to have the ALJ repeat the reasons Dr. Houston cited would

serve no purpose. In response, Ms. Gonzales makes a compelling argument that

the ALJ may not delegate his authority to weigh medical opinions to a non-

examining doctor, and that even if he could, it was inappropriate to do so here

given Dr. Houston’s failure to consider all the necessary factors.

       The Court recognizes that the ALJ was free to give more weight to Dr.

Houston, a non-examining psychologist, “if he provides a “legally sufficient

explanation for doing so.” Robinson, 366 F.3d at 1084. Moreover, the ALJ’s

reason for giving greater weight to Dr. Houston’s opinion—that it was more

consistent with the record as whole—is a legitimate basis for determining the

weight to be afforded an opinion. See Pisciotta v. Astrue, 500 F.3d 1074, 1078

(10th Cir. 2007) (“In determining the weight to be given an opinion, the ALJ must

consider the consistency between that opinion and the record as a whole.”).

However, if Dr. Houston’s opinion, and, by extension, the ALJ’s decision

essentially incorporating that opinion, is not supported by substantial evidence,

the case must be remanded.




                                          9
       Dr. Houston testified that he reviewed therapy notes from Dedra Wallace

at Health Solutions and did not see anything in those records to support the

limitations found by Dr. Rodriguez. (AR 75-76.) The ALJ apparently agreed. (AR

27.) The Health Solutions records are 71-pages long. (AR 571-640.) Neither the

ALJ nor Dr. Houston pointed to any specific inconsistent evidence contained

therein. The ALJ also gave great weight to Dr. Houston’s testimony that Dr.

Rodriguez’s RFC evaluation was contradictory to and went beyond his own

findings, “specifically in maintaining attention and concentration, social

interaction, and adaptation.” (AR 27.) But again, the ALJ does not specify the

nature of the alleged contradiction. Given this perfunctory analysis, there was no

“meaningful[] discuss[ion of] which portions of the [opinion] were consistent (or

inconsistent) with what evidence.” Silver v. Colvin, No. 12-cv-00771-PAB, 2014

WL 1292932, at *4 (D. Colo. Mar. 31, 2014). In the absence of this discussion,

the Court cannot attempt to reconstruct the ALJ’s reasoning. Id. See also Allen v.

Barnhart, 357 F.3d 1140, 1142 (10th Cir. 2004) (holding that reviewing court

cannot provide post hoc justification for the ALJ’s decision). Thus, the Court

“cannot determine whether the weight given to Dr. [Houston’s] opinion was

supported by substantial evidence because the ALJ failed to sufficiently set forth

the reasons why []he gave Dr. [Houston’s] opinion great weight.” Id.

       As to the ALJ’s failure to assign weight to Dr. Benson’s opinion, the

Commissioner argues that any error is harmless because Dr. Benson’s opinion

was consistent with Dr. Houston’s findings. Ms. Gonzales points out that the

ALJ’s RFC determination is inconsistent with Dr. Benson’s findings of moderate



                                         10
restrictions on Ms. Gonzales’ ability to respond appropriately to usual work

situations and changes in routine work setting (AR 790), and these

inconsistencies should have been addressed in the decision. The Court agrees

with Ms. Gonzales. Dr. Houston found that she had no limitations in these areas.

(AR 74-75.) This discrepancy should have been addressed by the ALJ in his

RFC finding, and should have been included in his hypothetical to the vocational

expert. See Jaramillo v. Colvin, 576 F. App’x 870, 876 (10th Cir. 2014)

(unpublished) (“The limitation to simple, routine, repetitive, and unskilled tasks

the ALJ included in his hypothetical to the VE did not clearly relate the moderate

impairments Dr. Mellon found. Rather, the ALJ was required to express those

impairments ‘in terms of work-related functions’ or ‘work-related mental activities.’

As a result, the ALJ’s reliance on the jobs the VE identified in response to the

hypothetical was not supported by substantial evidence.”) (brackets and citation

omitted).

       Finally, neither of the ALJ’s errors can be considered harmless, as the

Court cannot conclude that no reasonable factfinder could have reached a

different conclusion had the weight of the medical opinion evidence been

adequately explained and supported by substantial evidence. See Allen, 357

F.3d at 1145 (concluding that, with certain “caveats, it . . . may be appropriate [in

Social Security appeals] to supply a missing dispositive finding under the rubric

of harmless error in the right exceptional circumstance, i.e., where, based on

material the ALJ did at least consider (just not properly), we could confidently say

that no reasonable administrative factfinder, following the correct analysis, could



                                         11
have resolved the factual matter in any other way”). Accordingly, the case must

be remanded for further proceedings.

                                  Conclusion

      For the reasons set forth above, the Commissioner’s decision is

REVERSED and REMANDED for additional proceedings consistent with this

opinion.

      Dated this 16th day of May, 2019.


                                          BY THE COURT:



                                          N. Reid Neureiter
                                          United States Magistrate Judge




                                       12
